The opinion of the court was delivered,
by Thompson, C. J.
— Shartel, on behalf of his wife, who was a daughter of Samuel Weist, deceased, and an heir, entered this appeal from the decree of the Orphans’ Court dismissing exceptions to the auditor’s report, and in refusing to send it back to the auditor, and in confirming the same. The administrators of Samuel Weist’s estate filed and settled an account in the Orphans’ Court of Northumberland county, which was confirmed, and one of them by appointment met the heirs and made distribution among them of the funds in hand, and took a release and acquittance from them all, the appellant and his wife included. Afterwards the appellant presented his petition, setting forth alleged errors in the administrators’ account, of over and under charges,for and against themselves by the administrators, and also mistakes. The ■court entertained the petition and referred the matter to an auditor. The auditor found a discrepancy between the amount distributed and the amount standing charged against the administrators, of some $379, and that the commissions $566.30, were exorbitant. But he held that the settlement with the heirs was open, fair and honest, and that they were made acquainted with the true state of the accounts, and that therefore their releases bound them; and with this the learned president of the Orphans’ Court concurs, as his opinion shows.
Such releases are undoubtedly looked upon in law with a jealous *29eye; but this is not enough to set them aside. Overreaching in some way, mistake or fraud must be shown, to have that effect. All the cases prove this, and with those cited by the appellant’s counsel we fully accord. But where investigation has shown that nothing of the kind exists, the settlement stands. All compromises and settlements by families are maintained, not only as beneficial to themselves, but the law seeks to sustain them as conducing to peacé and harmony, where it ought most especially to exist. The discrepancy and the amount of commissions mentioned we must presume were made known and asserted, as the auditor finds the settlement and distribution was fairly and honestly made among the heirs by the administrator. We have this further reason strengthening the presumption: that none of the heirs have complained of the distribution made, or of the accounts of the administrators, excepting the appellant in right of his wife. The elements necessary to set aside the releases, founded on the settlements with the appellee, are certainly wanting in proof, and the releases consequently are now in full force. The auditor was right in his treatment of the exceptions to the accounts of the administrators and to the distribution, and so was the court in dismissing the exceptions to the auditor’s report and in confirming the decree.
Decree affirmed and appeal dismissed at the cost of the appellant.